Citation Nr: 1121469	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 20 percent for medial instability of the right knee, residuals of a fractured patella.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to December 1956.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from a May 2009 rating decision, in which the RO, in pertinent part, granted service connection for degenerative joint disease of the medial right knee and assigned an initial 10 percent rating, effective February 24, 2009, and denied the Veteran's claim for a rating in excess of 20 percent for medial instability of the right knee, residuals of a fractured patella.  The Veteran perfected an appeal to the denial of the latter claim.

In September 2010, the case was remanded for additional development.

In a March 2009 VA examination report, the examiner opined that it is not reasonable for the Veteran to be working in the building trade.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability(ies) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Board finds that the issue of entitlement to a TDIU is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee disability has been manifested by moderate to severe degenerative joint disease and no more than mild instability, during the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for medial instability of the right knee, residuals of a fractured patella, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4-1-4.7, 4.71, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1); 73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez I, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Vazquez I decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with a March 2009 letter in which the RO notified him of what evidence was required to substantiate his claim for an increased rating.  This letter told him what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The first, third, and fourth elements contained in Vazquez I and the fourth and fifth elements of proper Dingess notice also were provided in the March 2009 pre-adjudication letter.  Thus, this letter met the duty to provide pre-adjudication notice to the Veteran in accordance with Pelegrini, Dingess and Vazquez-Flores I and II.

VA has met the duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and various private treatment records have been associated with the claims file.  He has been afforded two VA examinations.  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In response to a September 2010 letter, the Veteran indicated that he was treated only by VA and additional VA medical records were obtained and associated with the record.  Thus, the Board finds that no further assistance is warranted.  A supplemental statement of the case was issued in April 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a 0 percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

As noted above, in the May 2009 rating decision on appeal, the RO granted service connection for degenerative joint disease of the medial right knee and assigned an initial 10 percent rating, effective February 24, 2009.  However, the Veteran specifically limited his appeal to an increased rating for right knee instability and the time for appealing the initial rating for degenerative joint disease of the medial right knee has expired, therefore the only issue addressed in this decision is an increased rating for right knee instability.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

In an April 1960 rating decision, the RO granted service connection for residuals of fracture of the right patella with quadriceps weakness and assigned an initial 10 percent rating, effective February 9, 1960.  This decision was based on service treatment records showing that, in May 1955, the Veteran fell asleep while driving and struck a utility pole.  He was initially hospitalized at the Attleboro Memorial Hospital, where a diagnosis of questionable fracture of the left patella was given.  The Veteran was transferred to a naval hospital the same day, where examination revealed that the right knee was bandaged.  X-rays showed a fracture of the right patella.  Surgery was performed, and the right leg was placed in a cast that was later removed.  During an April 1960 VA examination, the Veteran complained of pain, swelling and stiffness of the right knee.  On physical evaluation, the right quadriceps by visualization and measurement revealed no atrophy or apparent weakness.  The right knee showed no swelling, atrophy or tenderness.  Range of motion was normal, free and easy.  No instability was present.  The diagnosis was quadriceps weakness, right, probably due to old fracture of the patella with no x-ray evidence of old fracture deformity.  

The 10 percent rating remained unchanged until a January 2000 rating decision, in which the right knee disability was recharacterized as residuals of fracture of the right patella, and a 20 percent rating was assigned under Diagnostic Code 5260, effective June 23, 1999.  VA treatment records revealed that the Veteran was issued a knee brace in June 1999.  VA examination showed moderate effusion but no laxity of ligaments and very minimal crepitus with medial tenderness.  X-rays revealed mild degenerative joint disease of the right patella.  

In the May 2009 rating decision on appeal, the RO granted service connection and assigned a separate 10 percent rating for degenerative joint disease of the medial right knee under Diagnostic Code 5260, effective February 24, 2009, and a separate 20 percent rating for medial instability of the right knee, residuals of fractured patella, under Diagnostic Code 5257.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for medial right knee instability.  The reasons follow.

A January 2008 private evaluation of the knees showed no erythema or effusion.  Range of motion of both knees was from 10 to 130 degrees.  No instability was found.  Ligaments were intact.  There was no tenderness on palpation.  The Veteran complained of his knee giving way.  X-rays revealed moderate to severe medial compartmental degenerative joint disease, with a symptomatic right knee.  An injection of Celestone and lidocaine was given.

With regard to instability, the Board notes that the March 2009 VA examination revealed a very slight, right-sided limp due to the Veteran's right patella.  There was a very mild Baker's cyst with minimal swelling found on examination.  Lachman's test showed mild laxity medially with 10 degrees of medial ligament laxity that the RO considered moderately disabling.  Lower extremity strength was normal with no muscle atrophy.  The examiner indicated that the residuals of the fractured right patella was significantly worse as the Veteran had required two rounds of injections during the past year so as to permit him to function enough as a carpenter/builder.  The knee was increasingly giving way which was putting the Veteran in danger, particularly when he was up on scaffolding.  

A February 2010 VA examiner noted that, since the previous VA examination, the Veteran had had three synvisc injections, the first two injections helped but the last one did not.  The Veteran's gait was antalgic and there was bony joint enlargement of the right knee.  On examination, crepitation, clicks and snaps and grinding were present.  There was no objective evidence of pain with active motion on the right with extension noted as full and flexion nearly full to 135 degrees.  However, there was objective evidence of pain following repetitive motion without decrease in range of motion.  There was no objective evidence of instability or of patellar or meniscus abnormalities.  The Veteran reported that he had been taking a lot less work over the past year due to his knees, indicating that he had lost several weeks.  

At an April 2010 VA follow-up appointment, the Veteran reported his knees had gotten worse over the last two years.  Both were considered total knee replacement candidates.  On August 2, 2010 the Veteran underwent a left total knee replacement.  Except for receiving injections in both knees, no treatment for the right knee is shown since January 2008.  And, although the Veteran has complained of a give way feeling at times, either only mild or no instability or laxity has been reflected on examination since January 2008.  He has not been wearing a knee brace and has not reported any falls.  Thus, in the absence of moderate recurrent subluxation or lateral instability of the knee, the Board finds that no more than a 20 percent rating for instability of the Veteran's right knee is no warranted for the entire appeal period.

In making the determination that the instability of the right knee is no more than 20 percent disabling, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court has specifically limited the applicability of DeLuca to Diagnostic Codes that address limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Diagnostic Code 5257 is not based upon limitation of motion and thus the holding in DeLuca is not applicable.

Based upon the above, the Board concludes that the preponderance of evidence of record is against a rating in excess of 20 percent for instability under Diagnostic Code 5257.  The above symptomatology warrants no more than a 20 percent rating as it fails to show severe recurrent subluxation or lateral instability.  Moreover, in the absence of symptoms like ankylosis or impairment of the tibia and fibula, there is no basis upon which to assign a higher evaluation under Diagnostic Codes 5256 or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2010).

III.  Other Considerations

Also considered by the Board is whether the Veteran's right knee instability warrants referral for extraschedular consideration.  The above determination is based on application of pertinent provisions of the VA's Rating Schedule.  There is no showing that the Veteran's right knee instability reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 20 percent rating already assigned for instability of the right knee on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that this disability results in marked interference with employment (i.e., beyond that contemplated in the assigned evaluation) for the period under consideration.  Although the Veteran reported at the VA examination that he had lost days from work, this issue is the subject of the TDIU claim not yet adjudicated by the RO.  Otherwise the Veteran has been able to perform his job duties with occasional use of a knee brace, during the appeal period.  Such accommodation is clearly contemplated by the two separate ratings assigned for the right knee, which combine to 30 percent and contemplate a severe right knee disability.  

Even though the Veteran is a candidate for a total right knee replacement, the Veteran has never been incapacitated or hospitalized because of his right knee disability since service, so as to otherwise render impractical the application of the regular schedular standards.  Accordingly, referral for extraschedular consideration is not warranted at this time, as the current symptoms are contemplated by the schedular ratings already assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Thus, the Board concludes that, for the reasons set forth above, the preponderance of the evidence is against referral for an extraschedular evaluation and the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for medial instability of the right knee, residuals of a fractured patella, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


